PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
JJS APPLICATION TECHNOLOGIES LTD
Application No. 17/084,039
Filed: 29 Oct 2020
For ADHESIVE TAPE DISPENSER

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed on June 15, 2022, to accept an unintentionally delayed priority claim to prior-filed foreign application number 1915759.3.1  This petition is being treated as a petition pursuant to 37 C.F.R. § 1.55(e).  

The petition pursuant to 37 C.F.R. § 1.55(e) is GRANTED.

A petition under 37 C.F.R. § 1.55(e) to restore the right of priority to a prior provisional application requires:

The priority claim under 35 U.S.C. 119(a) through (d) or (f), 365(a) or (b), or 386(a) or 386(b) in an application data sheet (§1.76(b)(6)), identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted;

A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies;

The petition fee as set forth in § 1.17(m); and,

A statement that the entire delay between the date the priority claim was due under this section and the date the priority claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

On June 15, 2022, an ADS which properly identifies the foreign application to which priority is claimed, the required statement of unintentional delay, and the required petition fee were received.

A certified copy of the foreign application was not provided, however it is noted the USPTO has been able to retrieve the document.  See 37 C.F.R. § 1.55(i)(1).

A corrected filing receipt has been included with this decision.

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed claim for priority to the prior foreign application because the requirements of 37 C.F.R. § 1.55(e) and the formal requirements for priority (see M.P.E.P § 213.02) have been met.  This acceptance should not be construed as meaning that this application is entitled to priority to the prior-filed application.  Whether a claimed invention in a nonprovisional application is entitled to priority to the filing date of a foreign application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP § 216.

Petitioner may wish to consider reviewing 37 C.F.R. § 1.55(f).

The Office of Patent Publication will be notified of this decision, so that this application can be processed into a patent, presuming both the issue fee and form PTOL-85B are received in a timely manner.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.2  All other inquiries 




concerning the status of the application should be directed to the Office of Patent Publication at 571-272-4200.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

Encl.  corrected filing receipt 



    
        
            
        
            
        
            
    

    
        1 Application number 1915759.3 was filed in Great Britain on October 30, 2019.
        2 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.